Title: To Thomas Jefferson from Anonymous, 14 January 1808
From: Anonymous
To: Jefferson, Thomas


                        
                            [before 14 Jan. 1808]
                        
                        Not knowing whether the enclosed publication would otherwise meet the eye of the president, the writer has taken the liberty of using this method of presenting it. He is conscious of no motive of petulance or officious forwardness either in making the publication or in transmitting it, and therefore cherishes the hope that the president will give a serious and candid consideration to the important subject of which it treats.
                        
                            
                        
                    